                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                                NO. 7:09-CR-00011-D

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )     ORDER TO SEAL
                                          )
SHAWN ALEXANDER POWELL                    )


      Upon motion of the United States, it is hereby ORDERED Docket Entry

Number 82 be sealed until such time as requested to be unsealed by the United States

Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order

to the United States Attorney's Office.


                   1(
      This the -8th day of June, 2021.




                                          T;Honorable James C. Dever, III
                                          UNITED STATES DISTRICT JUDGE




            Case 7:09-cr-00011-D Document 85 Filed 06/11/21 Page 1 of 1
